The opinion of the court was delivered by
Steele, J.
The three business articles of the warning were :
“ 1st. To see if the town will vote to raise a tax upon the grand list to pay recruits or volunteers, for said town, who may hereafter enlist.
2d. To decide by vote what per cent on the grand list shall be so raised, and when it shall be collected and paid into the treasury of the town.
3d. To specifically instruct the selectmen of said town in the disposition of said funds.”
The town voted, “ that the selectmen be and hereby are instructed to procure volunteers for the town of Colchester and use their discretion in the payment of bounties to said volunteers, and that the said selectmen are hereby empowered to borrow at the credit of the town, for five years time, not to exceed 200 cents on the grand list of said town for said purpose, and the expenses of said selectmen and recruiting services.”
The main question is upon the validity of the vote of the defendant town at its meeting of July 1st, 1864. If it was not valid, the selectmen were without authority to make the contract which the plaintiff claims, and it would not bind the town. The objection made to its validity is, that it was not warranted by the warning. It is not denied but the action of a town meeting must be limited to the matters mentioned in the warning, which the statute declares, “ shall set forth the business to be done, and the subjects to be con. sidered at such meeting.” This statutory requirement has been construed with reference to its object, which is to notify all interested of the subject matter of the proposed vote or action, so that they may be able to give the subject consideration previous to the meeting, also be able to perceive whether it sufficiently affects their individual interests to demand their attendance at the meeting. For these purposes, only such reasonable certainty is required, as will prevent the interested parties from being misled. Greater particularity may *196sometimes be desirable, but is not necessary in order to make a warning legally sufficient. In this case the warning was not thus general. It was specific. It was not a warning to see how the town would raise funds, but to see if the town would raise a tax. Being thus specific the meeting was not warranted in acting upon it as if it had been as general in its terms as it might pt-operly have been. If the warning limited the authority of the meeting, it does not alter the case that the limitation was not necessary in order to constitute a legal warning. The vote or action must, at least, be so substantially in pursuance of the warning that no party may reasonably complain of the deviation. In Moore v. Beattie, 33 Vt. 219, which is relied oa by the defendant, the court held that no\nan could reasonably complain of the deviation there in question, because, by the terms of the warning, every individual was notified of the liability of his land to be set where it was set by the vote. In this case the town voted to borrow money on five years credit, to pay recruits, when the warning was to see if the town would vote to raise a tax upon the grand list to pay recruits. It is urged that this is not a substantial deviation, because the object, namely, “ to pay recruits,” was the same whether the money was raised in one manner or the other. The method, it is to be remembered, as well as the object of raising money, is a matter of substantial interest to the tax payers. Such of them as proposed to remove from town, or to convert their means into property exempt from taxation, may have been, on these accounts, more favorable to raising the public money on five years credit, while some may have favored immediate taxation in order to compel such parties to share the burden, and may have been opposed to the payment of bounties except upon such taxation. Any tax-payer might reasonably insist that the town should not at a special meeting warned to vote a tax, adopt a policy of creating a debt, as in this case, of twice its grand list. We cannot treat the vote as valid so far as it authorizes the selectmen to pay bounties and invalid as a loan. The payment of bounties was made by the warning contingent upon taxation to meet the payment. Each of the three articles contemplated taxation, and the disposal only of funds so raised. The town was not warned to see if they would vote to *197pay recruits, but to see if they would vote to raise a tax to pay recruits. If the vote as to the loan is invalid, the vote authorizing the selectmen to procure recruits at the charge of the town, without taxes, can be no better for it amounts to a loan, there being no funds on hand. The latter would create a town debt by pledging the credit of the town to the soldier, the former, by borrowing money to pay the soldier.
We think the vote was unwarranted by the warning and gave the selectmen no authority to bind the town by a promise to pay the plaintiff a bounty.
Judgment reversed and cause remanded.